201 F.2d 52
JAROSHUK et al.v.UNITED STATES.
No. 13403.
United States Court of Appeals Ninth Circuit.
January 6, 1953.

James J. Silver, Tucson, Ariz., for appellant.
Frank E. Flynn, U. S. Atty., K. Berry Peterson, John F. O'Mara, Asst. U. S. Attys., Tucson, Ariz., and Ross D. Blakley, Phoenix, Ariz., for appellee.
Before HEALY, BONE, and ORR, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction under an indictment charging violations of the counterfeiting statutes, 18 U.S.C.A. §§ 472 and 474, relating to the altering of and the possession of altered currency of the United States. The sole claim of error relates to the admission of evidence obtained as the result of a search and seizure without a warrant. No federal officer participated either in the search or in the seizure of the articles introduced in evidence, and no federal officer had knowledge thereof until a later time and after the articles had been taken by local police to the police station. There is no evidence of collusion between the police and the federal officer to whom the articles were eventually delivered. It further appears from the record that the search made by the police was solely for the purpose of discovering a suspected violation of state laws.


2
The judgment is accordingly affirmed on the authority of Lustig v. United States, 338 U.S. 74, 69 S.Ct. 1372, 93 L.Ed. 1819, and Symons v. United States, 9 Cir., 178 F.2d 615, 618, certiorari denied, 339 U.S. 985, 70 S.Ct. 1006, 94 L.Ed. 1388.